PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LETTIS et al.
Application No. 16/180,857
Filed: 5 Nov 2018
Attorney Docket Number: 13374-073-999

:
:
:	DECISION ON PETITION
:
:

For: ASSEMBLY, METHOD FOR ASSEMBLING AND DISASSEMBLING SUCH AN ASSEMBLY, AND EXTERNAL REAR VIEW DEVICE AND VEHICLE WITH SUCH AN ASSEMBLY


This is a decision on the petition under 37 CFR 1.55(f), filed August 24, 2021 and supplemented September 8, 2021, to accept a delayed submission of certified copy of a foreign application.
 
A grantable petition under 37 CFR 1.55(f) must include:
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).
 
The petition is found to comply with all the above requirements.  Accordingly, the petition is GRANTED.  Furthermore, the Office acknowledges receipt of the certified copy of the two DE foreign applications, namely DE102012108480.7 and DE102017114746.2, filed on August 2, 2021 and the AU2012900267 received on September 8, 2021.  

The certified copy of the foreign priority document that was received on September 8, 2021 was filed after the payment of the issue fee. As the certified copy in question was received after the payment of the issue fee, the patent may not include the priority claim unless corrected by a certificate of correction under 35 USC 255 and 37 CFR 1.323. See MPEP § 213.04. 

Additionally, the record shows that applicant made a timely and proper claim for foreign priority in an application data sheet on November 5, 2018. 

The petition fee included with the supplemental petition filed September 8, 2021 has been refunded to the Deposit Account from which it was paid as it was a duplicate payment.
 
This application file is being referred to the Office of Data Management.
 



Any questions concerning this matter may be directed to Ramesh Krishnamurthy at (571) 272-4914. 
 
 
/ Ramesh Krishnamurthy /
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions